Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 5, 2014

                                             No. 04-14-00768-CV

                                        IN RE Dawn Renee GARZA

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On November 4, 2014, relator Dawn Renee Garza filed a petition for writ of mandamus
and motion for temporary stay pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and motion for temporary stay
are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 5th, 2014.


                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                                                       _____________________________
                                                                       Keith E. Hottle
                                                                       Clerk of Court




1
 This proceeding arises out of Cause No. 2006CI17882, styled In the Interest of L.A.A., A Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Janet P. Littlejohn presiding.